COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-13-00300-CR


DAVID WADE HUBBARD                                                   APPELLANT

                                      V.

THE STATE OF TEXAS                                                         STATE


                                  ------------

         FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                  ------------

                      MEMORANDUM OPINION1
                                  ------------

     In exchange for pleading guilty to indecency with a child by contact,

Appellant David Wade Hubbard received ten years’ deferred adjudication

community supervision and a $5,000 fine.         After the State filed a motion to

proceed with adjudication of guilt and the trial court found that Hubbard had

violated the terms and conditions of his deferred adjudication community




     1
      See Tex. R. App. P. 47.4.
supervision, the trial court adjudicated Hubbard’s guilt and sentenced him to

twenty years’ confinement. This appeal followed.

      Hubbard’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. Counsel’s brief and

motion meet the requirements of Anders v. California by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief.   386 U.S. 738, 87 S. Ct. 1396 (1967).           Hubbard had the

opportunity to file a pro se brief but did not do so; the State has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record—including the supplemental clerk’s

record filed at this court’s request—and counsel’s brief.         The June 12, 2013

judgment adjudicating guilt shows that the trial court ordered Hubbard to pay a

fine of $3,891 and court costs of $465. The order to withdraw funds attached to

and incorporated into the judgment as Attachment A provided for a total amount

of $4,356, reflecting the amount set out in the judgment. A bill of costs was filed

August 26, 2013, showing an amount of $4,396.

                                           2
      We have the authority to reform a judgment in an Anders appeal and to

affirm that judgment as reformed. See Bray v. State, 179 S.W.3d 725, 726 (Tex.

App.—Fort Worth 2005, no pet.) (en banc). We review the assessment of court

costs on appeal to determine if there is a basis for the cost. Johnson v. State,

423 S.W.3d 385, 390 (Tex. Crim. App. 2014). Only statutorily authorized court

costs may be assessed against a criminal defendant. Id. at 389 & n.3.

      In the itemized bill of costs, Hubbard was charged $55 for “Criminal District

Clerk Fees,” but code of criminal procedure article 102.005(a) provides that “[a]

defendant convicted of an offense in a . . . district court shall pay for the services

of the clerk of the court a fee of $40.” Tex. Code Crim. Proc. Ann. art. 102.005(a)

(West 2006). Because article 102.005(a) provides only for a $40 criminal-district-

clerk fee, we modify the bill of costs to reflect a $40 criminal-district-clerk fee in

place of the charged $55 criminal-district-clerk fee. See id.; see also Alexander

v. State, No. 10-12-00251-CR, 2013 WL 5888695, at *9 (Tex. App.—Waco Oct.

20, 2013, no pet.) (mem. op., not designated for publication).

      Therefore, we modify the trial court’s written judgment to reflect court costs

of $450 and the order to withdraw funds to reflect a total amount of $4,341; we

do not otherwise modify the court costs in the judgment or the order to withdraw

to reflect the overall increase set out in the bill of costs because court costs need

not be incorporated into the judgment to be effective and because the record

does not reflect what Hubbard may have paid since the issuance of the bill of

costs on August 26, 2013. See Houston v. State, 410 S.W.3d 475, 480 & n.6

                                          3
(Tex. App.—Fort Worth 2013, no pet.) (holding that bill of costs stating that

appellant owed $796.16 in court costs supported the $570 set out in the trial

court’s written judgment but declining to impose additional costs on appellant

when the record did not reflect a motion presented under code of criminal

procedure article 103.007 or whether appellant had paid court costs); see also

Tex. Code Crim. Proc. Ann. art. 103.008 (West 2006) (setting out procedure by

which convicted defendant may challenge by motion any specific item on the bill

of costs when filed not later than one year after the date of the case’s final

disposition).

      Except for these necessary modifications to the trial court’s judgment and

the order to withdraw funds, we agree with counsel that this appeal is wholly

frivolous and without merit; we find nothing else in the record that arguably might

support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim.

App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.

2006). Accordingly, we grant counsel’s motion to withdraw and affirm the trial

court’s judgment as modified. See Tex. R. App. P. 43.2(b).



                                                   PER CURIAM

PANEL: MCCOY, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 1, 2014


                                        4